PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/080,366
Filing Date: 28 Aug 2018
Appellant(s): Martins, Bo



__________________
Anthony M. Del Zoppo, III (Registration No. 51,606)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	A. The rejection of claims 1-20 under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
	paragraph
The Appellant argues that the specification defines the claimed technique in the specification specifically at page 4, line 30 concluding at page 6, line 12.  In particular the appellant emphasizes on three excerpts:  first, on page 4, lines 30-33 disclosing “a vessel wall identifier can identify a sub-portion of a vessel wall in a B mode image employing a tissue mirroring approach”.  second, on page 5, lines 1-11, in conjunction with Fig. 2, explaining that “tissue signal close to a proximal vessel wall mirrors proximal tissue signal in the vessel wall”, and third on page 5, line 21 to page 6 line 3 describing “using tissue signal close to the proximal vessel to identify the proximal vessel wall in a B-mode image by adding and subtracting certain weighted envelope values for a predetermined sample length and weight length”. 
	
	In response, the examiner respectfully disagrees and notes that firstly, the term “signal mirroring technique” as recited in independent claims 1 and 20 is only mentioned in the summary section of the specification and only in three instances in that section. 

    PNG
    media_image2.png
    611
    698
    media_image2.png
    Greyscale

All the three instances that the term “signal mirroring technique” has been used in the specification are reiteration of the claim language with no additional description on what the “signal mirroring technique” actually entails.
	instead, the specification uses a different term “tissue mirroring technique” in the sections disclosed by the applicant. It is not clear however to the examiner whether these two terms are equivalents or are referring to two different methods and algorithms.
Even if for the sake of argument, we assume that the two terms “signal mirroring technique” and “tissue mirroring technique” are the same and have been used interchangeably, the claim terminology is interpreted as its “plain meaning” referring to the ordinary and customary meaning given to the term by those of ordinary skill in the art unless the applicant discloses the full scope of the claim term in the specification (see MPEP 2111.01B).
	Here, the term “signal mirroring technique” or “tissue mirroring technique” are not well known terms in the art. a search containing these terms in the NPL and patent databases returns no hits. As a 
 The specification fails to disclose any specific algorithm, or method for the “tissue mirroring technique”. The two sentences in page 4, merely hint on using the “tissue mirroring technique” but do not describe it beyond that. Further, on page 5, lines 1-12, at a very best, an example of using the mirroring technique is given. the full scope of the “tissue mirroring technique” however, is not disclosed.  Further, the specification clearly discloses on page 5, line 1 that “other approaches are contemplated herein” which indicates that this is by no means the full scope of the signal mirroring technique nor is a specific definition of the term as argued by Appellant. The specification refers to FIG. 2 in conjunction with the description which is a very general diagram on how the ultrasound behaves when confronted with different materials and boundaries. as a result, FIG. 2 cannot be relied upon for showing the full scope of the “tissue mirroring technique” used in the specification. Not only, the Specification clearly states that “Figure 2 describes a non-limiting approach for identifying the vessel wall by detecting mirroring” (pg. 5). Therefore, Figure 2 is a non-limiting embodiment and does not describe the full scope of the claim being only a single embodiment. Furthermore, it does not provide a representative number as only a single embodiment has been described wherein the full scope of the “techniques” and/or “algorithms” encompassed is not clear.  As a result, it is unclear to the Examiner as to whether the Appellant had possession of the full scope of the “tissue mirroring technique” at the time of the filing of the application given the single general example and a lack of description of the term in the art. Further, as mentioned earlier, it is entirely unclear to the examiner as to what is the relationship between the “tissue mirroring technique” and the claimed “signal mirroring technique”. Given their plain meaning, “tissue” and “signal” are not the same scope, and thus, “tissue mirroring technique” and the claimed “signal mirroring technique” would not appear to be directly interchangeable nor have the same scope. 
	"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). In the instant case, the Specification does not specifically define the term “signal mirroring technique” and at best provides a singular, non-limiting (as admitted by Appellant’s Specification) example of a “tissue mirroring technique. Therefore, it would be improper to import this embodiment from the Specification into the claims as the claims are broader in scope than the embodiment in the Specification.
 The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014). However, in the instant case, as explained above, the Appellant’s Specification does not “clearly set forth a special definition of a claim term in the specification”. 
In some cases, the meaning of a particular claim term may be defined by implication, that is, according to the usage of the term in the context in the specification. See Phillips v. AWH Corp., 415 F.3d 1303, 1320-21, 75 USPQ2d 1321, 1332 (Fed. Cir. 2005) (en banc); Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583, 39 USPQ2d 1573, 1577 (Fed. Cir. 1996). But where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply. Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005). In the instant case, the Specification does not specifically define the term and it is unclear whether the Appellant intended to use the term “mirroring” in a way that is inconsistent with the ordinary 
As a result, the specification fails to not only define the term “signal mirroring technique” as recited in claims but also fails to fully disclose the technique in such a way as to make clear that the applicant had possession of the disclosed technique at the time of the filing of the application. Therefore, the rejection is maintained.

B. The rejection of claims 1-20 under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
the appellant has argued that the since the specification defines the mirroring technique, the skilled artisan would know what the claim term “mirroring technique” refers to.
In response, the examiner respectfully disagrees and notes that the term “mirroring technique” is NOT a known term in the art.  A search in prior art either in the NPL or in patent databases does not return a hit with this name as a method of detecting borders of a vessel. Further, this term is not properly defined in the specification either as firstly, there is a confusion between “tissue mirroring technique” and “signal mirroring technique” claimed. Further, assuming that both terms are the same and have been used interchangeably (which has not been provided by the Appellant), the explanation in the specification is lacking and at very best could be considered an example of using a mirroring technique but is by no means a specific definition that can be read into the instant claims. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. The specification discloses specifically that the description is non-limiting and other approaches are possible (see pages 4-5). 
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). In the instant case, the Specification does not specifically define the term “signal mirroring technique” and at best provides a singular, non-limiting (as admitted by Appellant’s Specification) example of a “tissue mirroring technique. Therefore, it would be improper to import this example in the Specification into the claims as the claims appear broader than the embodiment in the specification.
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014). However, in the instant case, as explained above, the Appellant’s Specification does not “clearly set forth a special definition of a claim term in the specification”. 
In some cases, the meaning of a particular claim term may be defined by implication, that is, according to the usage of the term in the context in the specification. See Phillips v. AWH Corp., 415 F.3d 1303, 1320-21, 75 USPQ2d 1321, 1332 (Fed. Cir. 2005) (en banc); Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583, 39 USPQ2d 1573, 1577 (Fed. Cir. 1996). But where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply. Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 
Therefore, since the full scope of the mirroring technique is by no means disclosed in the specification, a proper definition of the term has not been achieved and the term “signal mirroring technique” is indefinite as the metes and bounds of the term are unknown to one of ordinary skill level in the art.

C. The rejection of claims 1-20 under U.S.C. 102(a)(1)
the appellant has argued that the anticipatory rejection of claims in view of Nikom is improper because Nikom employs a well-known and traditional approach of determining upper and lower wall pixels based on ultrasound reflected back from tissue while the claim requires the use of the “signal mirroring technique”.
In response, the examiner respectfully disagrees and notes that as described in the prior sections, the term “signal mirroring technique” is indefinite as it is NOT a well known term in the art, and it is not properly defined by the applicant in the specification since the full scope of the technique and method or algorithm used is not described in the specification. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. The specification discloses specifically that the description is non-limiting and other approaches are possible and contemplated (see pages 4-5). Therefore, the singular tissue mirroring technique provided by Appellant is non-limiting and does not uniquely define the term “signal mirroring technique” as claimed. 
therefore, considering that the full scope of the mirroring technique is not disclosed in the specification, and based on MPEP 2111.01B, a plain and ordinary meaning of the term “mirroring 
Therefore, the prior art of record Nikom reads on the language of the claim in its broadest reasonable interpretation and the rejection is therefore maintained.

D. The rejection of claims 2, 7-9, 11-13, and 16-18 under U.S.C. 102(a)(1)
appellant has argued that the rejection of claims 2, 7-9, 11-13 and 16-18 is improper because claims depend from claim 1 and 11 and inherent all the respective features of claims 1 and 11, and Martins does not make up the deficiencies of Nikom.
In response, the examiner respectfully disagrees and notes that as explained in the previous sections, Nikom has disclosed the limitations of the claim in their broadest reasonable interpretation in light of the fact that the term “signal mirroring technique” is indefinite and metes and bounds of the claim are unclear. As a result, the rejection of dependent claims 2, 7-9, 11-13 and 16-18 are considered to be proper and are maintained.

E. The rejection of claims 2-6 and 10  under U.S.C. 103
appellant has argued that the rejection of claims 2-6 and 10 is improper because claims depend from claim 1 and 11 and inherent all the respective features of claims 1 and 11, and Martins does not make up the deficiencies of Nikom.
In response, the examiner respectfully disagrees and notes that as explained in the previous sections, Nikom has disclosed the limitations of the claim in their broadest reasonable interpretation in light of the fact that the term “signal mirroring technique” is indefinite and metes and bounds of the claim 


F. The rejection of claims 14 and 19 under U.S.C. 103
appellant has argued that the rejection of claims 14 and 19 is improper because claims depend from claim 1 and 11 and inherent all the respective features of claims 1 and 11, and Martins does not make up the deficiencies of Nikom.
In response, the examiner respectfully disagrees and notes that as explained in the previous sections, Nikom has disclosed the limitations of the claim in their broadest reasonable interpretation in light of the fact that the term “signal mirroring technique” is indefinite and metes and bounds of the claim are unclear. As a result, the rejection of dependent claims 14 and 19 are considered to be proper and are maintained.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793    

/Daniel DePumpo/
RQAS  
                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal